Burnett, J., delivered the opinion of the Court—Field, J., concurring.
The defendant was convicted of grand larceny. The only error assigned is that the testimony did not justify the verdict.
The rule is well settled that where there is no legal testimony to sustain the verdict, it will be set aside; but where the testimony is conflicting, or where the credibility of witnesses must be passed upon, it is a matter solely for the jury to determine. In this case, we think the jury might have found the defendant guilty or not guilty, and the Court would not have been justified in granting a new trial.
Judgment affirmed.